ORDER

PER CURIAM.
Mary Charles Robinson responds to the court’s February 16, 2006 order directing her to show cause why her appeal should not be dismissed for lack of jurisdiction.
Robinson filed a petition for a writ of habeas corpus. The United States District Court for the Eastern District of Virginia issued an order directing Robinson to submit a particularized and amended petition, and Robinson appealed.
Because Robinson’s appeal did not appear to fall within the court’s jurisdiction and appeared to be from a nonfinal decision, we directed her to respond concerning whether her appeal should be dismissed. In her response, Robinson argues that the court has jurisdiction to review her appeal as an interlocutory appeal pursuant to 28 U.S.C. § 1292.
This court’s jurisdiction over appeals of district court decisions is limited primarily to cases involving patents and suits against the United States not exceeding $10,000 and does not include review of rulings on petitions for writs of habeas corpus. See 28 U.S.C. § 1295(a)(1), (2). The appropriate regional circuit court of appeals, here the United States Court of Appeals for the Fourth Circuit, has jurisdiction over appeals in district court cases involving habeas relief. Cf. 28 U.S.C. § 1291.
Because we clearly do not have jurisdiction, we transfer to the United States Court of Appeals for the Fourth Circuit to allow that court to decide whether Robinson’s appeal is acceptable as an interlocutory appeal.
Accordingly,
IT IS ORDERED THAT:
The appeal and Robinson’s motion for leave to proceed in forma pauperis are transferred to the United States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C. § 1631.